In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                          No. 12-566V
                                      Filed: June 27, 2016
                                      Not for Publication

*************************************
MANIA HARMITT,                              *
                                            *
               Petitioner,                  *
                                            *        Damages decision based on
 v.                                         *        stipulation; influenza (“flu”)
                                            *        vaccine; bullous dermatitis
SECRETARY OF HEALTH                         *
AND HUMAN SERVICES,                         *
                                            *
               Respondent.                  *
                                            *
*************************************
Clifford J. Shoemaker, Vienna, VA, for petitioner.
Jennifer L. Reynaud, Washington, DC, for respondent.


MILLMAN, Special Master

                              DECISION AWARDING DAMAGES 1

        On June 27, 2016, the parties filed the attached stipulation in which they agreed to settle
this case and described the settlement terms. Petitioner alleges that she suffered from bullous
dermatitis that was caused by her September 18, 2009 receipt of influenza (“flu”) vaccine.
Petitioner further alleges that she suffered the residual effects of this injury for more than six
months. Respondent denies that petitioner’s alleged bullous dermatitis, or any other injury, was
caused by flu vaccine. Nonetheless, the parties agreed to resolve this matter informally.

1
  Because this unpublished decision contains a reasoned explanation for the special master’s action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’ website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). Vaccine Rule 18(b) states that all
decisions of the special masters will be made available to the public unless they contain trade secrets or
commercial or financial information that is privileged and confidential, or medical or similar information
whose disclosure would constitute a clearly unwarranted invasion of privacy. When such a decision is
filed, petitioner has 14 days to identify and move to redact such information prior to the document=s
disclosure. If the special master, upon review, agrees that the identified material fits within the banned
categories listed above, the special master shall redact such material from public access.
        The undersigned finds the terms of the stipulation to be reasonable. The court hereby
adopts the parties’ said stipulation, attached hereto, and awards compensation in the amount and
on the terms set forth therein. Pursuant to the stipulation, the court awards:

    a. a lump sum of $443,250.80, representing compensation for first year life care expenses
       ($13,250.80), and combined lost earnings, pain and suffering, and past unreimbursable
       expenses ($430,000.00). The award shall be in the form of a check for $443,250.80 made
       payable to petitioner; and

    b. a lump sum of $21,734.40, representing reimbursement of a lien for services rendered on
       behalf of petitioner. The award shall be in the form of a check for $21,734.40, made
       payable jointly to petitioner and

                        Treasurer, State of New Jersey
                        Health Management Systems, Inc.
                        P.O. Box 416522
                        Boston, MA 02241-6522
                        Attn: Janlyn Carter
                        Medicaid ID No: 233046436901
                        Case No: 131854
                        Mania Harmitt

        Petitioner agrees to endorse this check to the State; and

    c. an amount sufficient to purchase the annuity contract described in paragraph 10 of the
       attached stipulation.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith. 2


IT IS SO ORDERED.


Dated: June 27, 2016                                                       s/ Laura D. Millman
                                                                              Laura D. Millman
                                                                               Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2